[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                              FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          MARCH 14, 2011
                             No. 10-10976
                                                            JOHN LEY
                                                             CLERK

              D. C. Docket No. 2:09-cv-00174-CEH-SPC

PRECISE CONSTRUCTION, INC.,

                                              Plaintiff-Third Party
                                              Plaintiff-Appellant,

WESTERN SURETY GROUP,

                                              Plaintiff-Third Party
                                              Plaintiff,

                                versus

AMERISURE INSURANCE COMPANY,

                                              Defendant-Third Party
                                              Defendant-Appellee.



              Appeal from the United States District Court
                  for the Middle District of Florida


                           (March 14, 2011)
Before DUBINA, Chief, Judge, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:

      Appellant Precise Construction, Inc., appeals the district court’s grant of

summary judgment finding that an insurance policy issued by Amerisure Insurance

Company did not cover the cost of demolishing and rebuilding the mislocated

foundation of a construction project built by Precise. The district court found that

the damages were excluded by the express terms of the policy and that Precise was

not an “additional insured” for the purposes of this claim.

      Precise is a general contractor that entered into an agreement to construct

twin medical office buildings in Bonita Springs, Florida. Precise subcontracted

with GBL Group, Inc., to construct the foundations of those buildings. At some

point, it was discovered that GBL had constructed the foundations eight feet from

their intended location. This mistake rendered the site plan invalid, led to

encroachments on required right-of-ways and setbacks, and interfered with

parking, sidewalks, utilities, and retention. All parties agreed that the only

solution was to demolish the foundation and rebuild it on the correct location.

      During construction, Amerisure insured GBL under a commercial general

liability policy. Precise was an “additional insured” under the policy.




                                          2
       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that because exclusion j(5), contained

within the Amerisure policy, prevents recovery from damages arising out of the

work of GBL, the damages resulting from the improper construction of the

foundation are excluded. Furthermore, Florida law clearly instructs that “property

damage” under a commercial general liability policy does not include the costs

associated with removing and replacing defective work on products. All amounts

sought by Precise relate solely to the removal and replacement of GBL’s work at

the project on account of Precise’s placement error.

       There are no allegations of damage other than to the foundations

themselves, which Precise concedes were correctly constructed but made defective

through Precise’s misplacement. Thus, under Florida law, Precise’s claim for

removal and replacement costs associated with the misplaced foundations does not

constitute “property damage” as that term is defined under the commercial general

liability policy.

       For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of Amerisure.

       AFFIRMED.




                                          3